Title: To Thomas Jefferson from Robert Patterson, 19 December 1801
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir
            Philadelphia Decr. 19th. 1801
          
          The art of secret writing, or, as it is usually termed, writing in cypher, has occasionally engaged the attention both of the states-man & philosopher for many ages; and yet I believe it will be acknowledged, by all who are acquainted with the present state of this art, that it is still far short of perfection. A perfect cypher, as it appears to me, should possess the following properties.—
          1. It should be equally adapted to all languages.
          2. It should be easily learned & retained in memory.
          3. It should be written and read with facility & dispatch.
          4. (Which is the most essential property) it should be absolutely inscrutable to all unacquainted with the particular key or secret for decyphering.
          I shall not enter into a tedious detail of the various systems of secret writing that have been, or are still in use, or point out their several defects; but shall immediately proceed to lay before you a system which, I flatter myself, will be found to possess the above requisites, in as great a degree as can reasonably be desired. For 1st. it is equally applicable to all alphabetical languages. 2d) it may be learned by any person of moderate capacity in ten minutes; so that he shall be as expert in the use of it, as one who may have practised it for many years. 3d) it may be written and read with nearly the same facility and dispatch as common writing. & 4thly it will be absolutely impossible, even for one perfectly acquainted with the general system, ever to desypher the writing of another without his key.
          In this system, there is no substitution of one letter or character for another; but every word is to be written at large, in its proper alphabetical characters, as in common writing: only that there need be no use of capitals, pointing, nor spaces between words; since any piece of writing may be easily read without these distinctions.
          The method is simply this—Let the writer rule on his paper as many pencil-lines as will be sufficient to contain the whole writing—Then, instead of placing the letters one after the other, as in common writing, let them be placed one under the other, in the Chinese manner; namely, the first letter at the beginning of the first line, the second letter at the beginning of the second line, and so on, writing column after column, from left to right, till the whole is written.
          This writing is then to be distributed into sections of not more than nine lines in each section, and these are to be numbered 1. 2. 3 &c 1. 2. 3 &c (from top to bottom). The whole is then to be transcribed, section after section, taking the lines of each section in any order at pleasure, inserting at the beginning of each line respectively any number of arbitrary or insignificant letters, not exceeding nine; & also filling up the vacant spaces at the end of the lines with like letters.
          Now the Key or secret for decyphering will consist in knowing—the number of lines in each section, the order in which these are transcribed, and the number of insignificant letters at the beginning of each line—All which may be briefly, and intelligibly expressed in figures, thus—
          
            
              5 8
              }
              The first rank of figures expressing the number and order of the lines in each section, and the 2d rank, the number of arbitrary letters at the beginning of each respective line
            
            
              7 1
            
            
              3 3
            
            
              4 9
            
            
              8 3
            
            
              1 4
            
            
              6 2
            
            
              2 0
            
          
          For example, let the following sentence be written in cypher according to the above key
          “Buonaparte has at last given peace to Europe! France is now at peace with all the world. Four treaties have been concluded with the chief Consul within three weeks, to wit, with Portugal, Britain, Russia, and Turkey. A copy of the latter, which was signed at Paris on Friday, we received last night, in the French Journals to the nineteenth. The news was announced, at the Theatres on the sixteenth, and next day by the firing of cannon, and other demonstrations of joy.”
          
          First Draft.
          1 b i n l e i h t s h e e e n a e e a r
2 u v c l s t i h i e d c f i n s x n a
3 o e e t h h n p a l a e r n n o t n t
4 n n i h a t t o a a t i e e o n d o i
5 a p s e v h h r n t p v n t u t a n o
6 p e n w e e r t d t a e c e n h y a n
7 a a o o b c e u t e r d h e c e b n s
8 r c w r e h e g u r i l j n e s y d o
1 t e a l e i w a r w s a o t d i t o f
2 e t t d n e e l k h o s u h a x h t j
3 h o p f c f e b e i n t r t t t e h o
4 a e e o o c k r y c f n n h t e f e y
5 s u a u n o s i a h r i a e h e i r
6 a r c r c n t t c w i g l n e n r d
7 t o e t l s o a o a d h s e t t i e
8 l p w r u u w i p s a t t w h h n m
1 a e i e d l i n y s y i o s e a g o
2 s f t a e w t r o i w n t w a n o n
3 t r h t d i w u f g e t h a t d f s
4 g a a i w t i s t n r h e s r n c t

          Transcribed in cypher-
          
w s a t a i s p a p s e v h h r n t p v n t u t a n o
e a a o o b c e u t e r d h e c e b n s b v a t d e p d n o
c h n o e e t h h n p a l a e r n n o t n t u t i o h
n e m e y e e s a n n i h a t t o a a t i e e o n d o i
r t l r c w r e h e g u r i l j n e s y d o t h d s e a r
s e e o b i n l e i h t s h e e e n a e e a r t a n r m
a r p e n w e e r t d t a e c e n h y a n o a b i
u v c l s t i h i e d c f i n s x n a h o n y l e n r f
s d t r o d i e s u a u n o s i a h r i a e h e i r p
s t o e t l s o a o a d h s e t t i e u a h r d c i u y
f t s h o p tc f e b e i n t r t t t e h o r e o y p u
p o r t e r e p i a e e o o c k r y c f n n h t e f e y o
t l r l p w r u u w i p s a t t w h h n m e n t
e r r e t e a l e i w a r w s a o t d i t o f n g e
w h a r c r c n t t c w i g l n e n r d h f o w s h
e t t d n e e l k h o s u h a x h t j o r u i y i
s a u t r h t d i w u f g e t h a t d f s l t m
a d t r o d i i e g a a i w t i s t n r h e s r n c t
n o n o a e i e d l i n y s y i o s e a g o d l l m n
s f t a e w t r o i w n t w a n o n s y o u r c h
          
          It will be proper that the supplementary letters, used at the beginning and end of the lines, should be nearly in the same relative proportion to each other in which they occur in the cypher itself, so that no clue may be afforded for distinguishing between them and the significant letters—
          The easiest way of reading the cypher will be, after numbering the lines according to the key, and cancelling the arbitrary letters at the beginning of the lines, to cut them apart, and with a bit of wafer, or the like, stick them on another piece of paper, one under the other, in the same order in which they were first written: for then it may be read downwards, with the utmost facility—
          On calculating the number of changes, and combinations, of which the above cypher is susceptible, even supposing that neither the number of lines in a section, nor the number of arbitrary letters at the beginning of the lines, should ever exceed nine, it will be found to amount to upwards of ninety millions of millions
   
   Equal to the sum of all the changes on any number of quantities not exceeding nine, multiplied by the ninth power of nine.

, nearly equal to the number of seconds in three millions of years—! Hence I presume the utter impossibility of decyphering will be readily acknowledged—
          I shall conclude this paper with a specimen of secret writing, which I may safely defy the united ingenuity of the whole human race to decypher, to the end of time—but which, however, by the help of the key, consisting of not more than eighteen figures, might be read, with the utmost ease, in less than fifteen minutes—
          bonirnrsewehaipohiluoeettiseesnhiestctfhuesraeasopiacdasthtaleeletubegtneinnfdecwebssssuifemsetnbtfcabaenniaepatwethaharhefeisnueisutvaesdihfrsrniboikinrrgdvsconhsnheleltentngtsctlhshlbdpetguaistnjvtrscmodneteitieedrebanirnnrhooifehtelstieisefcretcnuspecenrbohsutirrsesolototamfyiysdhthiuhtloealobusiotntykjeetuasesntdmeoatsbehracststnetmomrnosewdaneymnamcreseedoymedneesemithfrtteaeaeeebttcfhdustslurisvucysiucremystvamcohasefbsiesashtieadiiocftpricdnarswunhreshegithtedaapthutheeaapueyeenlhhiemhniasaoaksienoimetesfsesaapnoreeevrslyedclnarcssndeetnreeensattciunngrrechhogaeecmrsreshynesvomethenetovrnnrrgeouhoeilamaitsgterewtnrttdmreiisrthgbrhsearysuwebdrethetorpsgnspwcttebcnfgaiernuecfrnssamrnpsieoeolgelsujntlncretpehdebtgvvotermrtndnehhitensimoeheootanppsginhsataatoptwiugtedegiocteodftlnditrsogedttnwfsenrsneaguatnadaedtlradhsvedspvlhyahdrrenachntcsvtsbtingfadlonmnhxtednywsnfedtaysirrarersmngnnmbotititslrrrriswmyst haebyhcstfhudnoeiltttnjtutnasdoggolrraahtouoanipstormnooxoxiesnotnouahegropdeooptthcraehovugaienoauaadwotzinmeerrolthoimeapcolhhomuwcomnhhvelremabeipcnimrahorwshhurrierdeirssaohdatbtueihtleeeataieafgretdyotebuledsnnreergunnaaerceqtilnmeafeshtaedaaedyetsilmsrhineatmplmlxeerhhraoitalonhmarirenraatpuvttrlpnoliaootnpvasttnonobprsnobtrihsseoiorpvnssntorropawvoraaenelepthaeeidbnehssoemrripvlneuofseegtgshleenireefoyneenixooibsrreedmeaaftsmaareereertcohauunaweithnteilnolprfadhtnyutohesniierddmereistddiehvsnaeoctaooedcagnerrtriimstgpsrcuaadnesthhlapiorpiesttdrctahtsueaoleoehacmpsoeeelgsimrlsnwfhdeisahtintvoumiulneabmopohtdfctrtteisahanzmssheeihsmbuenuoiilniprimcimotedtrhenponauearessrysoinsroaithhsooyghhlttablmnsrryinaaopteecmocwtikeeeiehimoeisildgdnstynjuoapserriotimitperervraadteotiswtdtaattrnsftieetcuhadettranryynlfaxnyeflneiemaheohsnfnebgiopltrdgteestwtcasshassmtrsnomiieeinierwlnhrehrtuhmdhosknsreferucehdtotooguaainafpeeshshiuteontnsstwsttofeltgtunneoteabltueitoovseprsmrnpnesdshediuqcetteosiupectahfmestdrsiwhffipcrsnynoiiueoeohfchehharisdogtadwyibstrecrvswonhihedtssrceswhfaairdegtvmhtmumttaecmsvsdtrodieshvuanoftsnfperreophrcvstoitrctueloecfitnoleanaesaueeofetetrnetyofssystsupeinnuonsnnletheqisltfeanoinaetnlihwlcpiporterepiybst
          I shall take the liberty of presenting this through the hands of Mr. Daniel T. Patterson, a young gentleman of the navy, who has for some time, I trust not unprofitably, been engaged, under my care, in the study of navigation, and other parts of practical mathematics.
          I am, Sir, with the greatest respect and esteem, Your most obedient Servant
          
            Rt. Patterson
          
        